DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              DIPOMPEO CONSTRUCTION CORPORATION,
                     Appellant/Cross Appellee,

                                    v.

          THE SCHOOL BOARD OF BROWARD COUNTY and
                   SCHENKEL SHULTZ, INC.,
                   Appellees/Cross Appellants.

                              No. 4D19-1338

                         [November 25, 2020]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joseph A. Murphy, III, Senior Judge;
L.T. Case Nos. CACE10-0169181 and CACE10-031869.

  David R. Elder and Kerry H. Lewis of Elder & Lewis, Miami, for
appellant/cross appellee.

   Lilliana M. Farinas-Sabogal and Edward C. Lohrer of Becker &
Poliakoff, P.A., Miami, for appellee/cross appellant The School Board of
Broward County.

PER CURIAM.

  Affirmed as to both the appeal and the cross-appeal.

GERBER and KLINGENSMITH, JJ., and NUTT, JAMES, Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.